Citation Nr: 0200814	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  00-12 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for lumbosacral strain and 
degenerative disc disease, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from January 1975 to March 
1980, and from August 1983 to August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Waco, Texas.


REMAND

The veteran essentially claims that his service-connected low 
back disability causes him to experience constant pain, which 
is increased with standing and/or sitting for a long period 
of time.  He also notes that he quit his job as a result of 
the pain associated with his back.  The veteran has also 
asserted that he experiences occasional numbness of his feet.  
Id.  

The veteran's service-connected low back disability has been 
determined to be 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293 and 5295.  It is noted that a 
rating in excess of 20 percent is achievable pursuant to both 
of these Diagnostic Codes.

The Board observes that the veteran was last afforded a VA 
orthopedic examination in May 2001.  Following review of the 
examination report, the Board notes that the May 2001 VA 
orthopedic examination does not appear to have sufficiently 
complied with the requirements set out by the United States 
Court of Appeals for Veterans Claims (Court) in DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Specifically, review of 
the examination report does not show that the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination were sufficiently considered as to the 
veteran's service-connected low back disability.  Also, and 
of significance in this instance, while the veteran 
complained of occasional numbness of his feet, neurological 
involvement was not shown to have been considered.  The Board 
also points out that X-ray study is not shown to have been 
conducted in conjunction with the May 2001 VA examination.  
The Board is of the opinion that the veteran should be 
afforded contemporaneous and thorough VA examinations, to be 
conducted by an orthopedist and neurologist, in order to 
determine the current severity of the veteran's service-
connected low back disability, to include the effect of the 
disability on the veteran's functional capabilities.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1991).  The Court has 
held that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and Halstead v. Derwinski, 
3 Vet. App. 213 (1992).

It is also noted that the veteran has been afforded treatment 
for his back at the VA North Texas Health Care System, most 
recently in March 2001.  Review of this March 2001 VA 
outpatient treatment progress note shows that examination 
findings included the presence of lumbar area muscle spasm, 
and that the veteran was placed on bed rest for 24 hours.  

The Board further notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment received for his service-
connected low back disability and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  

2.  The RO should seek to obtain all VA 
treatment records, to include physical 
therapy medical records, from the VA 
North Texas Health Care System, dated 
from March 2001 to the present.  All 
records obtained should be associated 
with the veteran's claims folder.

3.  The veteran should be scheduled for a 
VA examination by an orthopedist in order 
to determine the nature and severity of 
his service-connected low back 
disability.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  In 
addition to X-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time.  The veteran's 
low back should be examined for degrees 
of both active and passive range of 
motion and any limitation of function of 
the parts affected by limitation of 
motion.  The examiner should also be 
asked to include the normal ranges of 
motion of the lumbosacral spine.  
Additionally, the examiner should be 
requested to determine whether the low 
back exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

Additionally, the examiner should be 
requested to specifically list the 
veteran's current low back orthopedic-
related symptoms which are attributable 
to his service-connected low back 
disability.  A discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.

4.  The veteran should also be scheduled 
for a VA examination by a neurologist in 
order to determine the nature and 
severity of the neurologic symptoms 
related to his service-connected low back 
disability.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  All 
indicated tests and studies should be 
conducted.  

The examiner should opine as to whether 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased discs, with little intermittent 
relief, are shown to be manifested.

Additionally, the examiner should be 
requested to specifically list the 
veteran's current low back neurologic-
based symptoms which are attributable to 
his service-connected low back 
disability.  A discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.

5.  The RO should inform the veteran of 
the consequences of failing to report for 
the VA examinations without good cause as 
set forth in 38 C.F.R. § 3.655 (2001).

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied. 
7.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue on appeal.  The RO 
should also give specific consideration as 
to whether the matter should be referred 
for the assignment of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1) 
(2001).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


